Module Test Machine


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strut Module Test Machine

Claim Interpretation
The examiner is not interpreting the limitations “a frame couplable” and “a fixture couplable” under 112(f) since the terms frame and fixture are not generic placeholders. A person of ordinary skill in the art of vehicle suspension testing would know: the term frame asserts a rigid structure that surrounds an element and the term fixture asserts a device that holds work.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “a frame couplable” is unclear if coupling to a first end of a strut module is required by the claim and the limitation “a fixture couplable” is unclear if coupling to a second end of the strut module is required by the claim. For the purpose of examination, the examiner interprets the limitations as “a frame coupled to a first end of a strut module under test” and “a fixture coupled to a second end of the strut module under test”. Dependent claims are likewise interpreted and rejected.
Regarding claim 10, the limitation “couplable to the frame” is unclear if coupling a first end of the strut module to the frame is required by the claim and the limitation “couplable to the fixture” is unclear if coupling a second end of the strut module to the fixture is required by the claim. For the purpose of examination, the examiner interprets the limitations as “a first end of the strut module is coupled to the frame” and “a second end of the strut module is coupled to the fixture”. Dependent claims are likewise interpreted and rejected.
Regarding claim 20, the limitation “couplable to a first end of a strut module” is unclear if coupling to a first end of a strut module is required by the claim and the limitation “couplable to the second end of the strut module” is unclear if coupling to a second end of the strut module is required by the claim. For the purpose of examination, the examiner interprets the limitations as “a frame coupled to a first end of a strut module” and “a second swingarm coupled to the first swingarm and coupled to the second end of the strut module”. Dependent claims are likewise interpreted and rejected.
Allowable Subject Matter
Claims 1 -  20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.

Regarding claim 1, examiner notes a search has revealed prior art, Gengler (US 20140318265), that discloses a testing apparatus for struts with a frame coupled to the cylinder portion of a hydraulic strut and adjustable at the frame based on strut height, a mounting hub coupled to the rod portion of the hydraulic strut, two actuators directly coupled to the mounting hub and a controller configured to control the actuators to simulate a test environment for the hydraulic strut by loading the strut in one or more axes; Gengler does not disclose applicant’s strut module test machine with a fixture coupled to an end of a strut, the fixture having a plurality of length adjustable arms separate from the actuators. Furthermore, no other prior art can be found to motivate or teach applicant’s test machine including the fixture includes a plurality of arms with a plurality of adjustable lengths; at most two actuators coupled to two of the plurality of arms, in combination with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 10, examiner notes a search has revealed prior art, Gengler (US 20140318265), that discloses a method of configuring a strut testing apparatus with a frame coupled to the cylinder portion of a hydraulic strut and adjustable at the frame based on strut height, a mounting hub coupled to the rod portion of the hydraulic strut, two actuators directly coupled to the mounting hub and a controller configured to control the actuators to simulate a test environment for the hydraulic strut by loading the strut in one or more axes; Gengler does not disclose applicant’s method of configuring a strut module test machine with a fixture coupled to an end of a strut, the fixture having a plurality of length adjustable arms separate from the actuators, the method including calculating arm lengths of the adjustable arms. Furthermore, no other prior art can be found to motivate or teach applicant’s method including calculating a plurality of adjustable lengths of a plurality of arms of a fixture in the module test machine based on the plurality of geometric parameters, in combination with the remaining claimed limitations.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 20, examiner notes a search has revealed prior art, Gengler (US 20140318265), that discloses a testing apparatus for struts with a frame coupled to the cylinder portion of a hydraulic strut and adjustable at the frame based on strut height, a mounting hub coupled to the rod portion of the hydraulic strut, two actuators directly coupled to the mounting hub and a controller configured to control the actuators to simulate a test environment for the hydraulic strut by loading the strut in one or more axes; Gengler does not disclose applicant’s strut module test machine with a swingarm coupled to an end of a strut, the swingarm coupled to an additional swingarm each having two length adjustable arms separate from the actuators. Furthermore, no other prior art can be found to motivate or teach applicant’s test machine including a first swingarm that has a first arm with a first adjustable length coupled to the frame, and a second arm with a second adjustable length coupled to the frame; a second swingarm coupled to the first swingarm and couplable to the second end of the strut module, the second swingarm has a third arm with a third adjustable length coupled to a first actuator of the at most two actuators, and a fourth arm with a fourth adjustable length coupled to a second actuator of the at most two actuators, in combination with the remaining limitations of the claim.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is as follows: 
Gengler (US 20140318265) discloses a testing apparatus for a strut.
Langer (20080275681) discloses a method and system for evaluating a damper system.
Tagami (US 20140318229) discloses a vehicle test system including second motion bases with six degrees of freedom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856